Exhibit 10.05
AMENDMENT TO THE TELETECH HOLDINGS, INC.
AMENDED AND RESTATED 1999 STOCK OPTION AND INCENTIVE PLAN
     THIS AMENDMENT TO THE AMENDED AND RESTATED 1999 STOCK OPTION AND INCENTIVE
PLAN (this “Amendment”), is made and adopted by TeleTech Holdings, Inc., a
Delaware corporation (the “Company”) as of February 11, 2009 (the “Effective
Date”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan (as defined below).
     WHEREAS, the Company maintains the Amended and Restated 1999 Stock Option
and Incentive Plan (the “Plan”);
     WHEREAS, pursuant to Section 20 of the Plan, the Plan may be amended from
time to time by the Compensation Committee of the Company’s Board of Directors
(the “Committee”); and
     WHEREAS, the Committee desires to amend the Plan as set forth herein.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows:

1.   Section 2.18 is hereby deleted in its entirety and replaced with the
following:       “Independent Director” means a Director of TeleTech who is not
an employee of TeleTech or any Subsidiary.   2.   Section 2.29(g) is hereby
deleted and replaced in its entirety with the following:       “Termination of
Service” shall mean,     (a) As to an Independent Director, the time when a
Participant who is an Independent Director ceases to be a Director for any
reason, including, without limitation, a termination by resignation, failure to
be elected, death or retirement, but excluding terminations where the
Participant simultaneously commences employment with TeleTech or remains in
employment or service with TeleTech or any Subsidiary in any capacity.     (b)
As to an employee, the time when the employee-employer relationship between a
Participant and TeleTech or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Participant
simultaneously commences service with TeleTech as an Independent Director.      
The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to Terminations of Service, including, without
limitation, the question

 



--------------------------------------------------------------------------------



 



    of whether a Termination of Service resulted from a discharge for cause and
all questions of whether particular leaves of absence constitute a Termination
of Service; provided, however, that, with respect to Incentive Stock Options,
unless the Committee otherwise provides in the terms of the Award Agreement or
otherwise, a leave of absence, change in status from an employee to an
Independent Director or other change in the employee-employer relationship shall
constitute a Termination of Service only if, and to the extent that, such leave
of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a
Participant’s employee-employer relationship or Independent Director relations
shall be deemed to be terminated in the event that the Subsidiary employing or
contracting with such Participant ceases to remain a Subsidiary following any
merger, sale of stock or other corporate transaction or event (including,
without limitation, a spin-off).   3.   All references in the Plan to
“termination of employment” and/or “employment termination” in the Plan are
hereby amended to refer to “Termination of Service.”   4.   This Amendment shall
be and is hereby incorporated in and forms a part of the Plan effective as of
the Effective Date, but only with respect to Awards granted under the Plan on or
after the Effective Date.   5.   Except as expressly provided herein, all terms
and conditions of the Plan shall remain in full force and effect.

 